Citation Nr: 0002734	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-09 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left shoulder 
condition as secondary to service-connected right and left 
knee disabilities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for a left shoulder 
condition as secondary to a service-connected right knee 
disability.  The veteran, who served on active duty from June 
1957 to June 1961, appealed that decision to the Board.

The Board has recharacterized the issue on appeal as service 
connection for a left shoulder condition as secondary to 
service-connected right and left knee disabilities.  In 
recharacterizing the issue, the Board observes that service 
connection is currently in effect for both right and left 
knee disabilities.  Further, the veteran's January 1997 claim 
did not identify the right knee disability as the cause of 
his left shoulder condition; rather, it stated that the 
veteran injured his left shoulder on numerous occasions due 
to falls caused by his service-connected knee.  Thus, the 
Board finds that both right and left knee disabilities should 
be considered with respect to adjudication of this claim. 


FINDING OF FACT

Competent medical evidence has related the veteran's left 
shoulder condition to his service-connected right and left 
knee disabilities. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left shoulder condition as secondary to service-connected 
right and left knee disabilities is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is currently in effect for right and left 
knee disabilities, each of which is rated as 30 percent 
disabling for severe instability of the knee joint.  The 
veteran now claims that he currently suffers from a left 
shoulder condition as a result of these service-connected 
disabilities.  He asserts that instability of his knees has 
caused him to fall on numerous occasions, thereby either 
causing or aggravating his left shoulder condition. 
Therefore, service connection for a left shoulder condition 
has been requested.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (1999).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that his claim is well 
grounded.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable; rather, it is a 
plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  
In order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  See Jones (Wayne L.) 
v. Brown, 7 Vet. App. 134 (1994).

The Board finds that the veteran has presented a well-
grounded claim of entitlement to service connection for a 
left shoulder condition, as competent medical evidence 
suggests that this condition is related to his service-
connected right and left disabilities.  The veteran has 
submitted numerous VA outpatient treatment reports which 
appear to support his theory of secondary service connection.  
A February 1991 entry noted the veteran's history of having 
undergone a left shoulder acromioplasty with repair of 
partial rotator cuff tear.  It was also noted that the 
veteran experienced instability of both knees which had 
resulted in several falls, and that he was using crutches and 
a wheelchair.  An August 1993 entry included the veteran's 
statement that he had fallen down several times since 1988 
due to his right knee giving way.  A December 1993 triage 
report reveals that the veteran was admitted after falling on 
his left shoulder while trying to get off his couch.  The 
veteran indicated that the fall occurred after his left knee 
gave out, which had been a frequent occurrence since his knee 
surgery in August 1993.  

A September 1996 treatment report included the veteran's 
complaint of pain in his left shoulder after a fall in July 
1995.  The veteran explained that the pain radiated from his 
left shoulder to his neck and arm.  X-rays revealed 
degenerative joint disease of the left shoulder.  The 
clinician's assessment was left shoulder pain, status post 
left acromioplasty 1992.  A November 1996 VA surgical report 
noted that the veteran underwent a left shoulder 
hemiarthroplasty with an uncemented component.  The diagnoses 
at discharge were left shoulder degenerative joint disease 
and left shoulder loose body. 

The record shows that the veteran continued to suffer from 
pain in his left shoulder following surgery.  More 
importantly, several of these reports suggest that the 
veteran's left shoulder condition may have been either caused 
or aggravated by his service-connected right and left knee 
disabilities.  Two entries in August 1997 support this 
theory.  An entry dated August 12, 1997, noted " L shoulder 
Deg. Changes - exacerbated by falls due to knee condition."  
When seen on August 18, 1997, the clinician stated that the 
veteran "has arthritis and apparently fell a number of times 
including injuring his left shoulder during these falls which 
more than likely began the course of his symptoms."  
Finally, a December 1997 entry noted the veteran's history of 
bilateral knee replacements with frequent falls onto the left 
shoulder.  

The Board has determined that there is competent evidence of 
a current disability and medical evidence relating the 
veteran's left shoulder disability to service-connected 
disability.  The Board finds that this evidence is sufficient 
to render the claim plausible and capable of substantiation.  
Therefore, the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  
The Board notes further, that such an finding does not go to 
the merits of the claim, but rather to the threshold burden 
which the veteran must satisfy pursuant to 38 U.S.C.A. 
§ 5107.  As the claim is well grounded, the VA has a duty to 
assist under 38 U.S.C.A. § 5107(a), and then may evaluate the 
merits of the claim.  For the reasons set forth in the 
Remand, below, the Board finds that further development must 
be accomplished by the RO before the Board may consider the 
merits of the veteran's claim for secondary service 
connection for a left shoulder disability.



ORDER

The veteran's claim for service connection for a left 
shoulder disability as secondary to service-connected 
bilateral knee disability is well grounded, and his claim 
with respect to this issue is granted to this extent only.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on the 
current record, the Board concludes that further development 
is warranted with respect to the veteran's claim.  

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  It is unclear, however, as to 
whether such opinions were based on a review of the entire 
relevant record.  The Board notes further, that there is also 
evidence of record, reportedly based on a review of the 
record, which clearly finds no relationship between the 
veteran's left shoulder disability and his bilateral knee 
disability.  In this regard, the Board notes that the veteran 
was afforded a VA examination in March 1998 to determine 
whether his left shoulder condition was in any way caused or 
aggravated by his service-connected right knee disability.  A 
report from that examination included diagnoses of (1) status 
post hemiarthroplasty, left shoulder with inability to move 
the shoulder and disuse atrophy; and (2) status post total 
knee arthroplasty, right and left, stable.  The examiner 
concluded that, based on a review of the record, there was no 
relationship between the veteran's service-connected right 
knee disability and the left shoulder arthroplasty.  The 
examiner also stated that there was no evidence that the 
right knee disability aggravated or caused the initial left 
shoulder condition.  The examiner expressed that it was 
unclear why a hemiarthroplasty of the left shoulder was 
performed.  He made no comment as to the existence or 
relevance of treatment received by the veteran for his left 
shoulder, including surgery, prior to the 1996 
hemiarthroplasty.

The Board finds, however, that an additional VA examination 
is necessary to reconcile the conflicting medical opinions 
concerning the etiology of the veteran's left shoulder 
condition.  VA outpatient treatment reports indicate that the 
veteran's left shoulder condition may have been caused or 
aggravated by his service-connected right and left knee 
disabilities, while the March 1998 VA examination report 
ruled out any such relationship with respect to the right 
knee disability without any explanation.  Moreover, the VA 
examiner never addressed the medical opinions which support 
the veteran's claim and he made no comment as to the 
relevance of the other treatment for the left shoulder 
received by the veteran prior to the 1996 surgery.  In this 
regard, the Board notes that the veteran testified at a 
hearing in June 1999 that he first received treatment at a VA 
medical facility in Ann Arbor for his left shoulder following 
a fall in 1986 and that he continued to receive treatment for 
symptomatology related to his left shoulder, including 1992 
surgery, through the present time.  In addition, since the RO 
characterized the issue as service connection for a left 
shoulder condition as secondary to a service-connected right 
knee disability, the examiner never considered the 
possibility that the veteran's left shoulder condition was 
either caused or aggravated by his service-connected left 
knee disability or a combination of service-connected 
bilateral knee disabilities. 

The Board may not refute expert medical conclusions in the 
record with its own unsubstantiated medical conclusions; if 
the medical evidence of record is insufficient, or of 
doubtful weight or credibility, the Board may supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board finds that further development is warranted in this 
regard.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left shoulder 
since 1986, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should also make a 
specific request for medical records of 
the veteran for treatment of his left 
shoulder since 1986 at the Ann Arbor VA 
medical facility, not already of record.

2.  The veteran should be afforded a VA 
examination to determine whether his left 
shoulder condition was either caused or 
aggravated by either or both of his 
service-connected knee disabilities.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
as least as likely as not that the 
veteran's left shoulder condition: (1) is 
causally or etiologically related to 
either or both of the veteran's service-
connected knee disabilities; or (2) has 
been aggravated by either or both 
service-connected knee disabilities.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation, in terms of any 
diminution in range of motion of the 
affected joint, if possible.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  The examiner should 
attempt to reconcile the conflicting 
opinions contained in the VA outpatient 
treatment reports discussed above and the 
opinion contained in the March 1998 VA 
examination report. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for a 
left shoulder condition as secondary to 
service-connected right and left knee 
disabilities.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




